DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 6/8/2022, with respect to 35 USC 101, have been fully considered but they are not persuasive. “Receiving, by one or more environmental inputs from one or more internal or external sensors” remains directed to an abstract idea without significantly more. This limitation, in light of the amended recitation of “internal or external sensors,” is no more than mere instructions to apply the exception using a computer (the processor). A physical application must be recited. Examiner recommends reciting a step that involves controlling the aircraft based on the flight trajectory and weather, for example, in order to overcome the 35 USC 101 rejection.
Applicant's arguments with respect to 35 USC 102, have been fully considered but they are not persuasive. The claim recitation of “moving weather” is broad and non-specific. Barker’s “change in weather” is an example of “moving weather,” and thus, meets the limitation as recited.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of receiving and determining respective data. The receiving limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “by one or more processors.”  That is, other than reciting “by one or more processors,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “by one or more processors” language, the claim encompasses a user receiving, in the mind, a characteristic parameter of a moving object, wherein the user then determines, in the mind, a projected movement of the moving object. The mere nominal recitation of one or more processors does not take the claim limitations out of the mental process grouping. Thus, each of the limitations in the claim recite a mental process.
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “by one or more processors” that performs the receiving and requesting steps. The receiving and determining by one or more processors is recited at a high level of generality and merely automates the receiving and determining steps, therefore acting as a generic computer to perform the abstract idea.  The one or more processors is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
Examiner recommends reciting a step that involves controlling the aircraft based on the flight trajectory and weather, for example.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker (US20190012925A1).
Regarding claim 1, Barker teaches a computer-implemented method for dynamically detecting aircraft trajectory conflicts against a moving weather condition, comprising: receiving, by one or more processors, one or more environmental inputs from one or more internal or external sensors, the one or more environmental inputs including one or more object characteristic parameters of the moving weather condition (see Paragraph 00024 for time separation is a particularly useful measure of risk as it accounts for the direction and speed of travel of the aircraft as well as their relative positions; see also Paragraph 0023 that for safety it may still be preferable to continue analyzing pairs of aircraft whose time separation lies between the first and second time thresholds in case their predicted time separation subsequently decreases (e.g. due to changes in the aircraft trajectories due to changes in weather conditions or aircraft performance for example);
determining, by the one or more processors, object movement data indicative of one or more projected movements of the moving weather condition, based on the one or more environmental inputs (see Paragraph 0018 for the time separation can be determined in different ways depending on the relative direction of travel, relative speeds of the hazarding pair of aircraft, and whether the faster or slower aircraft enters the corresponding conflict path first; see also Paragraph 0023 that for safety it may still be preferable to continue analyzing pairs of aircraft whose time separation lies between the first and second time thresholds in case their predicted time separation subsequently decreases (e.g. due to changes in the aircraft trajectories due to changes in weather conditions or aircraft performance for example); 
receiving, by the one or more processors, a flight trajectory of an aircraft (see Paragraph 0033 for it may be determined that a separation requirement is satisfied between the given hazarding pair of aircraft when the vertical separation is greater than a predetermined vertical distance. As there is sufficient horizontal separation between the hazarding pair of aircraft at portions of the predicted trajectories outside of the hazarding conflict paths, then if the vertical separation between a hazarding pair of aircraft at portions of the predicted trajectories corresponding to the hazarding conflict paths is sufficiently large then it can be determined that a separation requirement is satisfied between the hazarding pair of aircraft); 
and dynamically determining, by the one or more processors, an aircraft estimated time of arrival at an intersection between the flight trajectory and the one or more projected movements of the moving weather condition (see Paragraph 0017 for a time separation between the predicted timings (corresponds to an estimated time of arrival) at which the given hazarding pair of aircraft are expected to be at positions corresponding to the hazarding conflict paths may be determined. The time separation may indicate an amount of time by which the predicted timings of one of the hazarding pair of aircraft would need to change to cause or avoid loss of separation. That is, the time separation can provide a quantitative measure of how close a pair of aircraft come to losing separation (in the case of aircraft predicted to meet the separation requirement), or how much the trajectory timings of one of the pair of aircraft would need to change to regain separation (in the case of aircraft predicted to lose separation)(corresponds to an intersection/overlap as stated in Paragraph 0016 wherein, "if the ranges of times at which the hazarding pair of aircraft are predicted to occupy their conflict paths are separated (do not overlap), separation can be assured without needing to consider the trajectories of those aircraft further.") which can be useful for helping an air traffic controller decide whether to alter the speed of, or delay, one of the aircraft, and by how much. The time separation can also be a useful measure for analysing the knock-on effect of resolving a short term conflict between one hazarding pair of aircraft on other longer term conflicts they may be involved in. The time separation also enables the conflict detection system to integrate better with other air traffic control tools such as arrival/departure managers which are time based, unlike conventional conflict detectors; see also Paragraph 0023 that for safety it may still be preferable to continue analyzing pairs of aircraft whose time separation lies between the first and second time thresholds in case their predicted time separation subsequently decreases (e.g. due to changes in the aircraft trajectories due to changes in weather conditions or aircraft performance for example).  
Regarding claim 2, Barker teaches the computer-implemented method of claim 1, further including: determining, by the one or more processors, the intersection between the flight trajectory and the one or more projected movements of the moving weather condition based on the determined object movement data and the received flight trajectory (see Paragraph 0030 for the conflict detection may include determining an earliest time at which separation may be lost between a given hazarding pair of aircraft. This can be determined based on the time at which the leading aircraft of the hazarding pair is expected to enter its corresponding conflict path. Also, the conflict detection may include determining a duration of a period when separation between a given hazarding pair of aircraft may be lost. These can provide useful indications for assisting the air traffic controller in resolving potential conflicts; see also Paragraph 0102 for If the first aircraft 902 to enter its corresponding conflict path 906 is flying faster than, or at the same speed as, the trailing aircraft 904 then the separation of aircraft 902, 904 can be assured if they are separated when they enter their corresponding conflict paths 906, 908. In this case, the time separation of aircraft 902, 904 may be determined based on the difference in the times that the aircraft 902, 904 are predicted to enter their corresponding conflict paths 906, 908. If the first aircraft 902 to enter its corresponding conflict path 906 is flying slower than the trailing aircraft 904 and the first aircraft 902 is predicted to exit its corresponding conflict path 906 before the trailing aircraft 904 is predicted to exit its corresponding conflict path 908 then the time separation may be determined based on the difference in the times that the aircraft 902, 904 are predicted to exit their corresponding conflict paths 906, 908; see also Paragraph 0023 that for safety it may still be preferable to continue analyzing pairs of aircraft whose time separation lies between the first and second time thresholds in case their predicted time separation subsequently decreases (e.g. due to changes in the aircraft trajectories due to changes in weather conditions or aircraft performance for example).  
Regarding claim 3, Barker teaches the computer-implemented method of claim 1, further including: determining, by the one or more processors, a conflict segment along the flight trajectory and a conflict predicted time based on the intersection between the flight trajectory and the one or more projected movements of the moving weather condition (see Paragraph 0030 for the conflict detection may include determining an earliest time at which separation may be lost between a given hazarding pair of aircraft. This can be determined based on the time at which the leading aircraft of the hazarding pair is expected to enter its corresponding conflict path. Also, the conflict detection may include determining a duration of a period when separation between a given hazarding pair of aircraft may be lost; see also Figure 5; see also Paragraph 0023 that for safety it may still be preferable to continue analyzing pairs of aircraft whose time separation lies between the first and second time thresholds in case their predicted time separation subsequently decreases (e.g. due to changes in the aircraft trajectories due to changes in weather conditions or aircraft performance for example).  
Regarding claim 4, Barker teaches the computer-implement method of claim 3, further including: determining, by the one or more processors, the aircraft estimated time of arrival at the determined conflict segment (see Paragraph 0015 for the conflict detection may comprise comparing predicted timings at which a given hazarding pair of aircraft are expected to be at positions corresponding to the hazarding conflict paths).  
Regarding claim 5, Barker teaches the computer-implemented method of claim 1, further including: comparing, by the one or more processors, the aircraft estimated time of arrival at the intersection and a moving weather condition estimated time of arrival window at the intersection (see Paragraph 0015 for the conflict detection may comprise comparing predicted timings at which a given hazarding pair of aircraft are expected to be at positions corresponding to the hazarding conflict paths; see also Paragraph 0250-53 for the separation of the trajectories of aircraft can be assured with a pair of simple comparisons. Using the routes to find conflicts in this way provides the following benefits: The conflict paths only need to be found when a new flight is received or an existing flight's route is changed. Once the conflict paths have been found, the number of trajectory combinations to be considered is reduced. The separation of the aircraft can be assured by simply comparing the times and altitudes that the aircraft may occupy whilst in their conflict paths; see also Paragraph 0023 that for safety it may still be preferable to continue analyzing pairs of aircraft whose time separation lies between the first and second time thresholds in case their predicted time separation subsequently decreases (e.g. due to changes in the aircraft trajectories due to changes in weather conditions or aircraft performance for example);
and based on the comparing, determining, by the one or more processors, whether a conflict exists between the aircraft and the moving weather condition (see Paragraph 0011 for at least part of the method of identifying of the conflict paths and at least part of the method of conflict detection may be repeated when a new aircraft or an updated flight route for an existing aircraft is identified. Also, at least part of the conflict detection may be repeated when a predicted trajectory of an aircraft is updated. Hence, the method can be an ongoing process where the identification of conflict paths and the conflict detection is continually repeated as more information comes in about the intended flight routes of the aircraft in a given airspace and their predicted trajectories; see Paragraph 0015 for the conflict detection may comprise comparing predicted timings at which a given hazarding pair of aircraft are expected to be at positions corresponding to the hazarding conflict paths; see also Paragraph 0023 that for safety it may still be preferable to continue analyzing pairs of aircraft whose time separation lies between the first and second time thresholds in case their predicted time separation subsequently decreases (e.g. due to changes in the aircraft trajectories due to changes in weather conditions or aircraft performance for example).  
Regarding claim 6, Barker teaches the computer-implemented method of claim 5, further including: based on the determining whether a conflict exists between the aircraft and the moving weather condition indicating that a conflict exists, dynamically determining, by the one or more processors, one or more reliability metrics, one or more dynamic conflict times, and one or more dynamic conflict locations, the one or more reliability metrics indicative of a likelihood that the one or more dynamic conflict times and the one or more conflict locations are accurate predictions for the moving weather condition and the aircraft (see Paragraph 0027 wherein by monitoring how the time separations for pairs of aircraft change over time, the accuracy of the predictions can be determined. For example, time separation for a given pair of aircraft would usually be expected to increase over time, as uncertainty in the trajectory timings decreases. Hence, decreasing time separation for a given pair of aircraft can be an indication that there has been an error in the predictions for that pair of aircraft; see also Paragraph 0175 for the accuracy of the conflict detector is dependent upon the accuracy of the trajectories. To ensure that the most accurate trajectories are used they are frequently updated (usually with every radar sweep), requiring the conflict detector to be updated frequently too; see also Paragraph 0023 that for safety it may still be preferable to continue analyzing pairs of aircraft whose time separation lies between the first and second time thresholds in case their predicted time separation subsequently decreases (e.g. due to changes in the aircraft trajectories due to changes in weather conditions or aircraft performance for example).  
Regarding claim 7, Barker teaches the computer-implemented method of claim 5, further including: based on the determining whether a conflict exists between the aircraft and the moving weather condition indicating that a conflict exists, determining, by the one or more processors, whether an action is required to resolve the conflict (see Paragraph 0021 for a warning indication may be outputted for a given pair of hazarding aircraft when the time separation is less than a second predetermined time threshold. This alerts and draws the attention of the air traffic controller or operator of the method to pairs of aircraft which have a time separation less than a second predetermined time threshold, allowing them to identify potential conflicts more easily and take corrective action sooner);
based on the determining whether an action is required to resolve the conflict indicating that an action is required, determining, by the one or more processors, the required action (see Paragraph 0074 for the conflict detection method may merely identify which pairs of aircraft conflict and/or provide information concerning the separation of that pair of aircraft, to enable the air traffic controller to decide how to deal with the conflict (e.g. by rerouting an aircraft, or instructing one or both of the aircraft to change time, route, heading, altitude or speed));
 and outputting, by the one or more processors, the required action (see Paragraph 0021 for this alerts and draws the attention of the air traffic controller or operator of the method to pairs of aircraft which have a time separation less than a second predetermined time threshold, allowing them to identify potential conflicts more easily and take corrective action sooner).  
Regarding claim 8, Barker teaches the computer-implemented method of claim 7, wherein the required action includes modifying, by the one or more processors, the flight trajectory of the aircraft to avoid the moving weather condition (see Paragraph 0093 for at least part of the identifying conflict paths and at least part of the conflict detection may be repeated in response to identifying a new flight (e.g. a new aircraft to be considered) or an update to a flight route for an existing aircraft. A flight route may be updated to add or remove waypoints from the routing or to alter the routing for conflict avoidance; see also Paragraph 0023 that for safety it may still be preferable to continue analyzing pairs of aircraft whose time separation lies between the first and second time thresholds in case their predicted time separation subsequently decreases (e.g. due to changes in the aircraft trajectories due to changes in weather conditions or aircraft performance for example).  
Regarding claim 9, Barker teaches the computer-implemented method of claim 1, wherein the object characteristic parameters of the moving weather condition include at least one of a size, location, severity, or speed of the moving weather condition (see Paragraph 0018 for the time separation can be determined in different ways depending on the relative direction of travel, relative speeds of the hazarding pair of aircraft, and whether the faster or slower aircraft enters the corresponding conflict path first; see also Paragraph 0023 that for safety it may still be preferable to continue analyzing pairs of aircraft whose time separation lies between the first and second time thresholds in case their predicted time separation subsequently decreases (e.g. due to changes in the aircraft trajectories due to changes in weather conditions or aircraft performance for example).  
Regarding claims 10 and 19, see the corresponding limitations of claim 1.
Regarding claim 11, see the corresponding limitations of claim 2.
Regarding claim 12, see the corresponding limitations of claim 3.
Regarding claim 13, see the corresponding limitations of claim 4.
Regarding claims 14 and 20, see the corresponding limitations of claim 5.
Regarding claim 15, see the corresponding limitations of claim 6.
Regarding claim 16, see the corresponding limitations of claim 7.
Regarding claim 17, see the corresponding limitations of claim 8.
Regarding claim 18, see the corresponding limitations of claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stewart (US20130085672A1) teaches systems and methods for generating a predicted flight trajectory using a combination of aircraft state data, flight information, environmental information, historical data or derived flight information from aircraft messaging which can be used for the transmission of environmental data. The generated trajectory prediction is assigned a level of confidence based on fidelity, merit or accuracy. The level of predicted accuracy is based on the number of and sources of the specific information, time, distance or flight phase. The predicted trajectory includes pseudo-waypoints at flight transitions not readily available in the flight information and also includes the environmental conditions at all waypoint (including pseudo-waypoint) locations.
Bailey (US20160093221A1) teaches systems and methods for processing aircraft flight information and flight plan information are described. Specific techniques are described for managing flight data in real time, sharing flight data between a plurality of systems, dynamically managing flight information, generating flight plan information, providing flight plan information to a user, and closing flight plan discontinuities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665